Citation Nr: 1213192	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1957 to March 1962.  The Veteran died in January 209.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran did not have qualifying active service for purposes of VA nonservice-connected pension benefits.  

3.  The immediate cause of the Veteran's death on January [redacted], 2009 is shown to have been the result of cardio-respiratory arrest secondary to emphysema.  

4.  At the time of death, the Veteran was service-connected for schizoaffective disorder, rated 100 percent disabling from May 30, 2000.  

5.  The Veteran's emphysema was first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between his emphysema and military service or any incident therein.  

6.  A disability of service origin did not cause the Veteran's death, and did not have a material influence in accelerating death.  



CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011).  

2.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

With respect to the claim for nonservice-connected pension, the law, and not the evidence, is dispositive as to this issue.  The Court has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); see also VAOPGCPREC 5-2004.  Therefore, the Board finds that no further action is necessary under the VCAA as to this issue.  

Concerning the claim for the cause of the Veteran's death, the notification obligation was accomplished by way of a letter from the RO to the appellant dated in April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. (2007).  The appellant was informed that to prevail on this matter, evidence was needed which showed that a service-connected disability caused or contributed to cause the Veteran's demise.  Further, the appellant presented specific argument on her theory regarding the relationship between the Veteran's service-connected disability and the cause of his death.  Thus, she has had a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all available private medical records have been obtained and associated with the claims file.  A VA medical opinion has also been obtained.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Death Pension

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b).  Basic entitlement requires particular service.  38 C.F.R. § 3.3(b)(3), (4).  The veteran must have served 90 days in a period of war, served for a continuous period of 90 days that ended during a period of war, or served for an aggregate of 90 days during more than one period of war, or was discharged or released from wartime service due to a service-connected disability.  38 C.F.R. § 3.3(b)(3), (4).  

The Korean War period is from June 27, 1950 to January 31, 1955.  38 C.F.R. § 3.2(e).  The Vietnam War period is from February 28, 1961 to May 7, 1975 for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 C.F.R. § 3.2(f).

In this case, the Veteran did not serve during a period of war.  The Veteran's service personnel records indicate that he served on active duty from December 1957 to March 1962.  Service in Vietnam is not alleged nor shown.  Because the Veteran did not have active service during a period of war, his service did not fulfill the requisite requirement for nonservice-connected death pension benefits.  As such, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions, the Veteran's service treatment records, and all VA and private medical records since his discharge from service.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in January 2009.  The certificate of death listed the immediate cause of death as cardio-respiratory arrest.  The other condition which contributed to death was emphysema.  

At the time of his death, the Veteran was service-connected for schizoaffective disorder, rated 100 percent disabling since May 30, 2000.  

The appellant contends, in essence, that the Veteran's service-connected schizophrenia contributed substantial and materially to cause his death.  The appellant asserted that the Veteran experienced recurring visual hallucinations of ghosts trying to kill him which caused intense fear, panic attacks and increased his heart rate for several years prior to his death.  On the morning of his death, the Veteran was again in a heightened state of panic, and was angry and shouting that the ghosts were trying to kill him when he started gasping for air then collapsed and died.  The appellant believes that the Veteran's panic attacks associated with his service-connected schizoaffective disorder placed additional stress on his cardiovascular system which ultimately led to his demise.  

The evidence of record includes several letters from a private physician, Dr. RGO, received in May and August 2009 and February 2010.  In the May 2009 letter, Dr. RGO reported that the Veteran was seen at the facility the day before his death for sleeping problems due to hallucinations and depression for the previous three weeks.  The Veteran had increased heart rate and blood pressure, and was given medication and bed rest.  Dr. RGO stated that he believed the underlying cause of death to be related to his schizophrenia.  In the August 2009 letter, Dr. RGO indicated that the Veteran had been a patient at that health facility from 2002 until his death in January 2009, but that he did not have any of the Veteran's medical records because they had all been destroyed by termites.  He reiterated the opinion that the Veteran's death was due to his mental illness.  The February 2010 letter included essentially the same information as reported in the prior letters, and indicated that the cause of the Veteran's death was schizophrenia, COPD and secondary emphysema, and essential hypertension.  

A September 2009 letter from a nurse indicated that she attended to the Veteran on several occasions from 2002 until his death in 2009, and that he suffered from hallucinations, anger, and intense fear of ghosts and other beings.  The nurse did not offer an opinion concerning the cause the Veteran's death.  

Also of record are several private medical records showing treatment for various conditions, including respiratory and psychiatric problems from 2001 to 2007.  A June 2007 x-ray report showed moderate pulmonary hyperaeration, bilaterally, paracardiac pneumonic infiltrates, bilaterally, and atheromatous aorta.  A February 2010 medical certificate indicated that the Veteran was treated for pneumonia, bronchial asthma over a three day period in June 2007.  

In July 2009, a VA medical opinion was obtained.  The examiner reviewed the claims file and provided a detailed description of the Veteran's medical history and a discussion of the medical principles associated with the Veteran's disabilities and his death.  The physician opined that the Veteran's death from cardio-respiratory arrest due to emphysema was not caused by or otherwise related to his service-connected schizophrenia.  The examiner explained that emphysema is a long-term progressive disease of the lungs and involves destruction of the alveolar walls and capillary blood vessels which lessens the total area within the lung where oxygenation transfer occurs.  As more lung area is destroyed over time, oxygen concentrations in the bloodstream decrease and the body compensates by gradually increasing breathing rates.  After a while, hyperventilation cannot maintain adequate oxygen levels and the arteries in the lungs begin to constrict or narrow causing the heart to work harder in order to push blood into the narrower blood vessels which then causes increased blood pressure in the arteries.  The extra work requirement causes the heart muscles to enlarge and can lead to heart failure.  The examiner noted that there were several known causes for emphysema, including smoking, genetic predisposition, aging, drug use, immune deficiencies, connective tissue diseases and pollution.  However, there was no medical evidence of an etiological relationship between schizoaffective disorder and emphysema.  The examiner indicated that the Veteran lived until near early septuagenarian status, and that his emphysema, underlying hypertension and subsequent heart problems associated with his death did not appear prematurely, but only during the senescent period of his life and, therefore, was not related to his service-connected schizoaffective disorder.  

The Board finds that the evidence of record does not support a finding of service connection for the cause of the Veteran's death.  The evidence of record supports a finding that the Veteran's death was unrelated to service or a service-connected disability.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

First, the private medical opinions are of little probative value or weight, as they provided positive etiological opinions, but contained no supporting rationale or analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

Second, the letter from the private nurse does not provide support to the appellant's claim as it contains no etiological opinion.  Third, the VA medical opinion is assigned significant probative value and weight, as it was based upon a review of relevant records and provided supporting rationale and explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl, 21 Vet. App. at 125.  The examiner included a discussion of all relevant facts, addressed the lack of any medical basis for the private opinion, and offered a rationale and plausible explanation for concluding that the Veteran's death was not related in any way to his service-connected disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  

Finally, to the extent that the appellant contends that the Veteran's death was related to his service-connected schizoaffective disorder, it is well-established that laypersons without medical training, such as the appellant, are not competent to comment on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (providing that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, to the extent that the appellant is attempting to link the Veteran's death to his service through her own statements, her opinion is of no probative weight in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  That is because determining a link between a psychiatric disability and any cardiorespiratory disorder, including emphysema, requires highly specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that "the opinions of experts or skilled witnesses are admissible in evidence in those cases in which the matter of inquiry is such that inexperienced persons are unlikely to prove capable of forming a correct judgment upon it, for the reason that the subject-matter so far partakes of a science, art, or trade as to require a previous habit or experience or study in it, in order to acquire a knowledge of it.  When the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science, art, or trade to which the question relates are admissible in evidence.") (quoting Frye v. United States, 293 F. 1013, 1014 (1923)).  Moreover, her lay assertions are outweighed by the medical conclusion of the July 2009 VA medical opinion.  

Although the Board is sympathetic to the appellant's contentions, the most probative evidence of record does not show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death due to schizophrenia must be denied.  

Finally, the evidence as a whole does not establish service connection for any cardio-respiratory disorder or emphysema.  38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1962 until around 2007, there was no record of any complaints, treatment or diagnosis for any of the diseases listed as the causes of the Veteran's death.  Further, the appellant has not alleged continuity of symptomatology since service for any of those disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Therefore, service connection for cardiovascular disease or any respiratory disorder, including emphysema, may not be established.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to nonservice-connected disability pension is denied.  

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


